DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April, 2021 was filed after the mailing date of the Final Rejection on 11 February, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 July, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta (US 2009/0223190) in view of Schultink et al. (US 6171369 B1)(hereinafter “Schultink 2”)
Regarding claim 1, Nauta reference teaches a vacuum cleaner filter bag comprising an interior- enclosing wall of an air-permeable material and an inlet opening introduced into the wall (see paragraph 0047 forming a bag of air permeable material will provide an interior enclosing wall of the air permeable material and an inlet opening of the bag defined by the wall), wherein the air-permeable material comprises at least one layer of a nonwoven fabric which comprises powdery or fibrous recycled material from textile manufacturing, or from wool shearing or seed fibers (Item 106 and or paragraph 0031). Nauta is different from claim 1 in that Nauta does not teach the powdery or fibrous recycled material comprising up to 95 wt. %of the powdery or fibrous recycled material or seed fibers and at least 5 wt. % of bonding fibers. Schultink 2 teaches the powdery or fibrous recycled material in a range of 5-85% (see Column 9 Lines 58 to Column 10 Line 3) and a binder present in a range of 10-30 (see Column 9 Lines 58 to Column 10 Line 3) to achieve high dust storage capacity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta reference to include the fibrous material and binder with the desired range in wt% in order to obtain a high dust storage capacity as taught by Schultink 2.
Regarding claim 2, Nauta and Schultink 2 teaches the vacuum cleaner filter bag of claim 1, and Nauta mentions that the powdery fibrous recycled material is cotton (see paragraph 0031). Nauta does not teach the limitation of cotton dust but the limitation of cotton dust is a size range limitation. Moreover, Nauta teaches the fiber length of 0.5 – 1.5cm. Although the term dust does not have an exact end point it would be clear to a person having ordinary skill that “dust” is constituted of short fibers which are not amenable to being spun or woven. Here, the fiber length of 0.5 cm is too short to be effectively woven. Accordingly the claimed size range of “dust” overlaps or is close to the prior art range of 0.5-1.5cm at the endpoint of 0.5 that a person having ordinary skill would expect them to have similar properties and therefore a prima facie case of obviousness exists as to the cotton fibers being in the range of dust sized. See MPEP 2144.05(I) 
Regarding claim 4, Nauta and Schultink 2 teach the bag of claim 1, and although Nauta does not mention the staple fiber length of bonding fibers. Schultink 2 suggests that the staple fiber length of 5-20 mm which falls within the claimed range in order to provide for an effective filter material (see column 10 Lines 20-35) Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a bonding fiber staple length of between 2-75 mm in Nauta 
Regarding claim 5, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, although Nauta does not mention the composition of a bonding fiber, Schultink 2 further teaches that the bonding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material (see column 7 Line 22-39). Schultink 2 demonstrates that this fiber produces a less compacted, more open and breathable structure (see column 7 Lines 22-39). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effective filed to provide a bonding fiber consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material which melts at lower temperatures than the first thermoplastic material, in Nauta and Schultink 2 in order to produce a less compacted, more open and breathable structure as taught by Schultink 2. 
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material of Nauta in the core/sheath configuration of Schultink 2 in order to achieve the predictable 
Regarding claim 14, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, Nauta further discloses that the recycled plastic is selected from the group consisting of recycled polyesters, recycled polyolefin, recycled polyvinyl chloride (rPVC), recycled polyamides and mixtures and combinations thereof (see paragraph 0031)
Regarding claim 15, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, Nauta further discloses that the filter material may comprise of an adhesive of 5-40 g per 80 g of fibers, therefore the recycled material which is the balance would constitute 40-75g per 80 g, which equates to 50-93% of recycled material. Therefore, Nauta contemplates a bag which is greater than 50% recycled fibers (see paragraph 0020)
Regarding claim 21, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 14, Nauta further discloses that the recycled polyesters are selected from recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLA), recycled polyglycolide or recycled polycaprolactone; and wherein the recycled polyolefins are selected from recycled polypropylene (rPP), recycled polyethylene or recycled polystyrene (rPS) (see paragraph 0018 and or 0031)
Claims 2, 6-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta and Schultink 2 as applied to claim 1 above, and further in view of Schultink et al.(US 2009/0031683A1) (hereinafter “Schultink”).
Regarding claim 2, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta mentions the fibrous recycled material (see paragraph 0018), but Nauta and Schultink 2 does not teach the recycle fibrous material to be cotton dust or the seed fibers are cotton linters or kapok fibers. Schultink is directed to a vacuum cleaner filter bag (see title and or abstract). Schultink teaches that kapok fibers can be used to create the air permeable filter material in order to achieve the predictable result of producing an affective filter material (see paragraph 0014). Accordingly, it would have been obvious to include the kapok fibers in the vacuum cleaner bag of Nauta and Schultink 2 in order to achieve the predictable result of producing an effective filter material for the vacuum cleaner bag as demonstrated by Schultink. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Regarding claim 6, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031), but Nauta and Schultink 2 does not teach the material is constructed of several layers where the at least one is nonwoven fabric or fiber. Schultink further discloses that the air-permeable material is constructed in several layers, the air- permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material or seed fibers, at least one further layer comprising or made of a nonwoven fabric or a fiber web (see paragraph 0018). Schultink explains that these multiple layers provide support (See Schultink [0018]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide for layer(s), including nonwoven fabric, in addition to the 
Regarding claim 7, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, and Nauta provides a layer having recycled plastics (see paragraph 0031), and although Nauta and Schultink 2 does not mention the material of additional layers, Schultink further discloses that the air-permeable material is consist of at least one fine filter layer, at least one capacity layer and optionally at least one support layer, wherein at least one or all of the optional support layers or at least one or all of the fine filter layers comprise nonwoven fabrics, at least one of the capacity layers comprise or are made of the nonwoven fabric (see Figure 1 to Figure 9 for different embodiments or paragraph 0018-0031). Schultink explains that providing these layers provide different filter properties to achieve better results (See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide these layers in Nauta and Schultink 2 in order to provide different filter properties to achieve better results as taught by Schultink.
Regarding claim 8, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, and although Nauta does not mention the material of the support layer, Schultink further discloses that the support layer is a spunbond nonwoven fabric or scrim (see paragraph 0016), b) the air-permeable material comprises 1 to 3 support layers, in case of at least two support layers, a total grammage of the sum of all the support layers is 10 to 240 g/m2 or c) all support layers are made of one recycled plastic or several recycled plastics. 
See Schultink paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the support layer made of spunbond nonwoven fabric or scrim in Nauta, Schultink 2 and Schultink reference in order to provide different mechanical properties as taught by Schultink. Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 9, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Nauta further discloses that at least one fine filter layer is made of one recycled plastic or several recycled plastics (see paragraph 0030 and 0031). Since the claim limitation is in an alternative form of either a, b, c, d or e so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 10, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air-permeable material comprises 1 to 5 capacity layers(see paragraph 0018) Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim
Regarding claim 11, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Schultink further discloses that the air permeable material is formed in several layers consisting of at least one fine filter layer, a capacity layer and a support layer (see paragraph 0018)
Regarding claim 18, Nauta, Schultink 2 and Schultink teaches the vacuum cleaner bag of claim 7, Schultink teaches the capacity layer comprising staple fiber nonwoven fabric but does not teach the nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing. Nauta suggests using recycled materials in the construction of the bag (see paragraph 0017and or paragraph 0018). And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag (see paragraph 0017and or paragraph 0018). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material in Nauta, Schultink 2 and Schultink in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta and Schultink 2 as applied to claim 1 above, and further in view of Schultink et al. (US 20120211625)(hereinafter “Schultink 4”)
Regarding claim 12, Nauta and Schultink 2 teaches the vacuum cleaner bag of claim 1, but is different from claim 12 in that Nauta does not teach the vacuum cleaner filter bag having a retaining plate. Schultink 4 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag has a retaining plate enclosing the inlet port (see paragraph 0010 and or 0008) made of plastic (see paragraph 0012) in order to retain the vacuum cleaner filter bag (see paragraph 0010). Schultink 4 explains that this arrangement provides sufficient strength for an effective 
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material in Nauta and Schultink 4 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.
Claims 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta and Schultink 2 as applied to claim 1 further in view of Schultink et al. (US 20120131890)(hereinafter “Schultink 3”)
Regarding claim 13, Nauta and Schultink 2 teach the vacuum cleaner bag of claim 1, but are different from claim 13 in that Nauta and Schultink 2 do not teach the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser are arranged in an interior of the vacuum cleaner filter bag (see paragraph 0015) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to 
Regarding claim 16, Nauta and Schultink 2 teach the vacuum cleaner bag of claim 1, but are different from claim 16 in that Nauta and Schultink 2 do not teach the vacuum cleaner filter bag having a flat bag. Schultink 3 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block bottom bag or a 3D bag (see paragraph 0001 and or 0015) to extend dust storage capacity and extension of the useful life (see abstract and or paragraph 0013). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink 2 reference to include the flat bag in order to extend the dust storage capacity and the useful life of the bag as taught by Schultink 3.
Regarding claim 19, Nauta, Schultink 2 and Schultink 3 teach the vacuum cleaner bag of claim 13, Schultink 3 further teaches that at least one flow distributor or at least one diffuser is made of plastic material (see paragraph 0034 and 0040) to extend the lifespan of the bag(see paragraph 0016 and or paragraph 0073). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink 3.
As to the use of recycled plastics, Nauta suggests using recycled materials in the construction of the bag. And a person having ordinary skill would have recognized that 
Regarding claim 20, Nauta, Schultink 2 and Schultink 3 teaches the vacuum cleaner bag of claim 19, Nauta further discloses that the nonwoven fabric comprising powdery or fibrous recycled material from textile manufacturing comprises cotton textiles (see paragraph 0018).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,2, 4-17 and 19-21 of co-pending Application No. 16/084917 (“917”) in view of Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4. 
As to instant claims 1, 2, 4-16 and 18-21, ‘917’ claims 1, 2, 4-17 and 19-21 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4 for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.

Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-13 and 15-21 of co-pending Application No. 16/084900 (“900”) in view of Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4. 
As to instant claims 1, 2, 4-16 and 18-21, ‘900’ claims 1-13 and 15-21 claim an invention substantially overlapping in scope. Other differences are considered to be .
This is a provisional non-statutory double patenting rejection.

Claims 1, 2, 4-16 and 18-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 2 and 4-26 of co-pending Application No. 16/080214 (“214”) in view of Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4. 
As to instant claims 1, 2, 4-16 and 18-21, ‘214’ claims 1, 2 and 4-26 claim an invention substantially overlapping in scope. Other differences are considered to be obvious over Nauta, Schultink, Schultink 2, Schultink 3 and Schultink 4 for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.       

Response to Arguments
Applicant's arguments filed 12 July, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the bonding methods of Nauta as evidenced by the Sauer Declaration are not persuasive. Applicant is reminded that the examiner has relied on Schultink 2 for the bonding fiber of the core sheath type. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, a person of ordinary skill in the art would modify the vacuum cleaner filter bag of Nauta using the bonding fibers of Schultink 2 instead of using the liquid adhesive disclosed in Nauta in order to achieve a vacuum cleaner filter bag with high dust storage capacity.
Applicant’s arguments regarding the non-statutory double patenting, confirmation of number of claims and submission of a terminal disclaimer once the claims are in condition for allowance have been considered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 12 July, 2021 is insufficient to overcome the rejection of claims based upon Nauta in view of Schultink 2 as set forth in the last Office action because: 
It includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of non-obviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.
The affiant discusses and argues the resin-bonding and a method step of removing the adhesive in Nauta reference. Affiant further discuss and argues the different types of bonding, but does not specify on how the vacuum cleaner filter bag of 
The affiant further discusses and argues the bonding fibers in Nauta. However, the examiner has relied on Schultink 2 reference for the binding fibers to achieve a vacuum cleaner filter bag of high dust storage capacity and more open structure.
It refers only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774